Citation Nr: 0327835	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  98-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for disability manifested 
by cough, fever and night sweats, to include as due to an 
undiagnosed illness.


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1988 to 
August 1992.  He served in the Southwest Asia Theater of 
operations from December 16, 1990, to May 15, 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.  In May 1999, the case was 
remanded to the RO for additional development.  It was 
returned to the Board in October 2001.  The Board undertook 
additional development on the instant issue in March 2002.  
The case was again remanded to the RO in May 2003.  It was 
returned to the Board for further appellate consideration in 
September 2003.


REMAND

The veteran contends that service connection is warranted for 
disability manifested by manifested by cough, fever and night 
sweats because it is the result of his Persian Gulf service.  
The RO has decided that service connection is not warranted 
for this disability on a presumptive basis because it is due 
to a known clinical illness rather than an undiagnosed 
illness.  

The veteran is also contending that service connection is 
warranted for the disability at issue because it originated 
during his period of active duty.  The RO has denied direct 
service connection for the disability because it did not 
occur in service and was not caused or aggravated by service.    

The veteran's service medical records indicate that he was 
treated for pharyngitis in July 1991 and for an upper 
respiratory infection in February 1992.  Records of treatment 
during March 1992 indicate that the veteran was treated for a 
viral syndrome whose chief symptom was diarrhea.  Fever was 
also indicated during this time.  The record also contains 
the veteran's lay statements concerning a continuity of 
symptoms following his discharge from service and post-
service medical evidence of pertinent symptoms and current 
disability.  Under these circumstances, the Board believes 
that the veteran should be afforded a VA examination to 
determine if his claimed disability is etiologically related 
to his military service.

The Board also notes that the RO has sent the veteran various 
development letters that informed him of the evidence and 
information that he should submit and of the time limit for 
the submission of such evidence and information.  Although 
the time limit identified by the RO was consistent with a VA 
regulation then in effect, the United States Court of Appeals 
for the Federal Circuit has invalidated the VA regulation to 
the extent that it authorized VA to deny a claim before the 
expiration of the one-year period for response provided by 
38 U.S.C.A. § 5103(b).  Paralyzed Veterans of America, et al. 
v. Secretary of Veterans Affairs, Nos. 02-7007, -7008, -7009, 
-7010, (Fed Cir., Sep. 22, 2003).  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should send the appellant a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002).  The appellant 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter and that 
he should inform the RO if he desires to 
waive the one-year period for response.

2.  The RO should attempt to obtain all 
pertinent evidence identified but not 
provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by the appellant, the 
RO should so inform the appellant and 
request him to provide such evidence.

3.  When the above has been completed, 
the RO should make arrangements for the 
veteran to be afforded a VA examination 
by a physician with appropriate expertise 
to determine the etiology of any 
disability manifested by cough, fever and 
night sweats.  The claims folders must be 
made available to and reviewed by the 
physician, and any indicated studies 
should be performed.  Any objective signs 
of the claimed disability should be 
identified, and the examiner should 
indicate whether the claimed disability 
is attributable to a known clinical 
diagnosis or diagnoses.  If the examiner 
believes that the symptoms are due to a 
known clinical diagnosis or diagnoses, he 
or she should provide an opinion, based 
on a review of the veteran's pertinent 
medical history, as to whether it is at 
least as likely as not that the diagnosed 
disorder(s) is (are) etiologically 
related to the veteran's military 
service.  The supporting rationale for 
all opinions expressed must also be 
provided.

4.  Then, the RO should undertake any 
other indicated development and 
readjudicate the appellant's claim.  

5.  If the benefit sought on appeal is 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and afford him the requisite 
opportunity for response before the 
claims folders are returned to the Board 
for further appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



